  8:19-cr-00184-BCB-MDN Doc # 86 Filed: 09/24/20 Page 1 of 1 - Page ID # 223




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:19-CR-184

        vs.
                                                                         ORDER
NATHAN GOULDING

                       Defendant.


       This matter is before the Court on Defendant’s Unopposed Motion to Extend Self-

Surrender Date. Filing 85.


IT IS ORDERED:

   1. Defendant’s Unopposed Motion to Extend Self-Surrender Date (Filing 85) is granted;

   2. Defendant shall report to the institution designated by the United States Bureau of Prison

       no later than 2:00 p.m. on November 4, 2020; and

   3. The Clerk shall deliver a certified copy of this Order to the U.S. Marshal for this district.


       Dated this 24th day of September, 2020.

                                                     BY THE COURT:


                                                     ___________________________
                                                     Brian C. Buescher
                                                     United States District Judge
